DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species of Fig. 3, claims 1-6, 12-15, and 17-18 in the reply filed on 1/18/22 is acknowledged

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 states “wherein the at least one first opening and the at least one second opening are each sized to block acoustic frequencies and are implemented to fluidly couple the first volume and the sensing volume so as to allow a transport of gas molecules.”  However, acoustic frequencies covers a range including Hz and THz and it is unclear what the size of the openings should be based on what acoustic frequencies are intended to be blocked or if all acoustic frequencies are being blocked, how big or small the opening(s) needs to be. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dehe et al. (US20150256940 herein after “Dehe”)
Claim 18:  Dehe discloses a mems pressure sensor (Title: MEMS microphone.) comprising: a first membrane (first membrane 1202, Fig. 12-14), a second membrane (second membrane 1204) spaced apart from the first membrane by a sensing volume (the space between the membranes 1202, 1204 is a sensing volume); and a circuit (detecting circuit 1210) configured to measure a capacitance between the first membrane and the second membrane ([0082]-[0084] According to various embodiments as illustrated in FIG. 14, a method 1400 for operating a device is disclosed. The method 1400 may include, in 1402, introducing a pressure wave into a volume formed by two membranes to generate a displacement of the membranes in opposite directions and detecting the displacement of the membranes. According to various embodiments, the displacement may be detected by comparing a first displacement of a first membrane in a first direction with a second displacement of a second membrane in a second direction opposite the first direction. According to various embodiments, in 1404, the method 1400 may further include calibrating the two membranes in a position of a point of operation. In various embodiments, the point of operation may be an optimum calibration point , e.g. a resonant point defined by the relation L=n*lambda/4. According to various embodiments, in 1406, the displacement of the membranes may be detected optically. According to various embodiments, in 1408, the displacement of the membranes may be detected electrically, e.g. capacitively.). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US10739220 herein after “Johansen”).
Claim 1: Johansen teaches a photoacoustic gas sensor (embodiments used for photoacoustic detecting are shown in Figs. 17-22. See at least Col. 10, line 30-39), comprising: a first membrane (first membrane 3, Figs. 17); a second membrane (second membrane 4) opposing the first membrane and spaced apart from the first membrane by a sensing volume (a gas volume between the membranes 3, 4); and an electromagnetic source in communication with the sensing volume (col. 10, line 30- top of col. 11.  The light beam 15 may be of any type of electromagnetic radiation that can be absorbed by a medium or gas.).
	Johansen fails to teach wherein the photoacoustic gas sensor is a MEMS photoacoustic gas sensor.  
	However, Johansen does discuss the micromachining the device (col. 5, lines 33-37, col. 14, lines 28-40).  MEMS devices are well known in the art and offer very small size and other advantages. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the sensor of any desired size including on the micro-scale, as taught by Johansen, in order to scale the device for microsystems to obtain the well-known benefits including low cost to manufacture, low power consumption, and easier integration into existing systems. 

Claim 2: Johansen teaches the sensor of claim 1.  Johansen further teaches wherein the first membrane is disposed between the sensing volume and a first volume, and the second membrane is disposed between the sensing volume and a third volume (Fig. 21 shows a volume defined between the first membrane 3 and the housing 8 as well as a volume between the second membrane 4 and the housing).

Claim 3: Johansen teaches the sensor of claim 2.  Johansen fails to teach wherein the first volume is a front volume and the third volume is a back volume; or wherein the first volume is a back volume and the third volume is a front volume.
	However, the designation of the volumes does not change their functionality.  The light source 1 can be described such that the light source is positioned in front of or behind the first membrane, Fig. 21, and it does not change the operation of the device nor the interaction between the light, membrane(s), and gas volume between the membranes.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to designate the volume between the first membrane 3 and the housing 8 as the front volume and the volume between the second membrane 4 and the housing 8 as the back volume or vice versa in order to designate areas of the device for clarity amongst operators.
 
Claim 12: Johansen discloses the device of claim 1, previous.  Johansen further discloses wherein the first membrane is supported by a semiconductor substrate (carrier structure 5) having an 

Claim 13: Johansen teaches the device of claim 1, previous.  Johansen fails to teach wherein the electromagnetic source is supported by the semiconductor substrate.
	However, the electromagnetic source (light beam 15, Figs. 17-21) is positioned to be able to affect the sensing volume between the membranes 3, 4.
	It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success including placement of an electromagnetic source such that it will affect the sensing volume.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to support the electromagnetic source (light beam 1, 15) using any suitable structure to place the source in communication with the sensing volume.

Claim 17:  Johansen discloses the device of claim 1, previous.  Johansen further discloses a circuit configured to process at least one signal generated by a first deflection of the first membrane and a second deflection of the second membrane (Johansen processes the movement of the membranes 3, 4 as interferometric signals detected by the detector array 7.  Col. 7, lines  51-55. Also see col. 4, lines 40-53). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Leidl et al. (US8582788 herein after “Leidl”).
Claim 4: Johansen teaches the sensor according to claim 3.  Johansen teaches that the membrane material may be chosen from a large range of materials based on the specific use of the system (col. 4, lines 34-39).   Johansen fails to teach wherein a first stiffness of the first membrane and a second stiffness of the second membrane are selected such that an acoustic signal travelling from the front volume through the sensing volume to the back volume leads to a same magnitude of deflection of the first membrane and the second membrane within a tolerance range.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain redundant measurements of the same fluctuation and thereby an improved signal to noise ratio. 

Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Tumpold et al. (US10551356 herein after “Tumpold”).

Claim 5:  Johansen teaches the sensor according to claim 2.  Johansen fails to teach wherein the first membrane includes at least one first opening fluidly coupling the first volume and the sensing volume, and the second membrane includes at least one second opening fluidly coupling the third volume and the sensing volume.
	However, Tumpold teaches a photoacoustic sensor including a membrane 210 which includes apertures such as a ventilation hole 211 which allows gas to flow between the interior 207 and the volume 208. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of both Johansen and Tumpold to incorporate ventilation or pores to achieve fluidic coupling between volumes while maintaining the response of the membranes to pressure fluctuation.
 
Claim 6:  Johansen in view of Tumpold teaches the device of claim 5, previous.  Johansen teaches known membranes and appropriate sizing for filtering acoustic signals (col. 2, lines 26-32: By using semi-permeable membranes, such as a sintered filter with pores between 0.1 and 50 micrometers, and where the thickness of the filter is between 0.1 and 3 mm, it is possible to make an acoustic filter letting in the gas while at the same time filtering out the low frequency noise from the environment and also stops the photo acoustic signal from leaking out.). Johansen fails to teach wherein the at least one first opening and the at least one second opening are each sized to block acoustic frequencies and are implemented to fluidly couple the first volume and the sensing volume so as to allow a transport of gas molecules.
	However, Tumpold teaches the inclusion of a ventilation hole 211 in a measurement membrane 210. 
	The sizing and placement of holes/pores is within the scope of a person having ordinary skill in the art to design and accommodate the specific use of the system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of both Johansen and Tumpold and use the filter for both measurement and diffusion/ventilation whereby the openings block acoustic frequencies and implemented to fluidly couple the first volume and the sensing volume so as to allow a transport of gas molecules.  

Claim 14: Johansen teaches the sensor according to one of claim 1.  Johansen fails to teach wherein the electromagnetic source is an infrared source.
	However, Tumpold teaches wherein the emitter 112 used to create a photoacoustic effect can be a light source as a source of electromagnetic radiation. (col. 4, lines 30-42: Emitter 112 may be, for example, a blackbody radiation source, a heater, an incandescent light source, a laser, a LED, another type of light source, or another source of electromagnetic radiation…emitter 112 may emit light in an infrared (IR) spectrum.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable electromagnetic radiation source including an IR source as it is obvious to a person having ordinary skill in the art to choose from a number of identified, predictable solutions (identified by Tumpold), with a reasonable expectation of success in order to create the photoacoustic effect. 

Claim 15: Johansen teaches the sensor according to one of claim 1.  Johansen fails to teach wherein the electromagnetic source is a heater.
	However, Tumpold teaches wherein the emitter 112 used to create a photoacoustic effect can be a light source as a source of electromagnetic radiation. (col. 4, lines 30-42: Emitter 112 may be, for example, a blackbody radiation source, a heater, an incandescent light source, a laser, a LED, another type of light source, or another source of electromagnetic radiation…emitter 112 may emit light in an infrared (IR) spectrum.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable electromagnetic radiation source including aa heater as it is obvious to a person having ordinary skill in the art to choose from a number of identified, predictable solutions (identified by Tumpold), with a reasonable expectation of success in order to create the photoacoustic effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US10302599 teaches a photoacoustic gas detector,  US9609429 teaches a parallel-membrane microphone, US20060027021 teaches acoustic frequency range. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           2/16/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861